Citation Nr: 0620807	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran's tinnitus is etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from tinnitus as a 
result of exposure to loud noise during service.  He 
indicates that he worked for approximately eight months on 
different types of ground support equipment, which produced 
deafening high pitched whining noises when operated.  The 
veteran also reports that he was assigned to the aircraft 
carrier U.S.S. Hancock for approximately ten months, where he 
was exposed to jet aircraft noise on the flight deck.  He 
contends that he has suffered from tinnitus since his 
discharge from service.  See December 2001 VA Form 21-526; 
July 2002 Notice of Disagreement (NOD); January 2004 VA Form 
9.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  
The veteran's service medical records are devoid of complaint 
of, or treatment for, tinnitus.  During a VA compensation and 
pension (C&P) special ear examination conducted shortly after 
his separation, however, the veteran reported suffering from 
tinnitus at times.  See February 1973 examination report.  He 
was not diagnosed with tinnitus until June 2002.  See VA C&P 
ear disease examination report.

The veteran saw a private audiologist in November 2001, at 
which time he reported long-standing tinnitus thought to be 
due to intense in-service noise exposure.  The veteran 
indicated that he had tinnitus upon his separation and felt 
the condition had progressed.  The audiologist opined that it 
was possible that tinnitus may have occurred due to the 
unique nature of his military-related intense noise exposure.  
See letter from W.D. Perry, Ph. D.  

The veteran underwent a VA C&P audio examination in June 
2002.  He reported that tinnitus occurs eight to ten times 
per month lasting two to three minutes each time.  The 
veteran was diagnosed with bilateral mixed-type hearing loss, 
with a mild high frequency sensorineural component and a 
large low frequency conductive component.  The examiner noted 
the onset of both hearing loss and tinnitus was five years 
prior, and opined that because of when the tinnitus began, it 
was more likely related to the conductive hearing loss than 
to military noise exposure.  The VA examiner noted that she 
did not have the claims file for review.  

The veteran also underwent a VA C&P ear disease examination 
in June 2002, performed by a different VA examiner.  It is 
unclear whether the claims folder was available for review.  
During this examination, the examiner noted that the veteran 
complained of tinnitus upon his discharge and noticed that 
tinnitus had become louder approximately five years prior.  
The veteran was diagnosed with tinnitus, but no opinion as to 
etiology was provided.  

The evidence of record supports the claim for entitlement to 
service connection for tinnitus.  The Board acknowledges that 
the opinion provided by the private audiologist was both 
speculative and made without review of the veteran's claim 
file.  The VA audiologist's opinion, on the other hand, while 
more definite, was also provided without review of the claims 
file, which may explain why the documented subjective medical 
history regarding onset differs greatly from that provided by 
the private audiologist and the VA ear disease examiner.  
More specifically, whereas the VA audiologist indicates that 
the onset of tinnitus was five years prior, both the private 
audiologist and the VA ear disease examiner noted that the 
veteran reported suffering from tinnitus upon his separation 
from service.  These statements are supported by the February 
1973 special ear examination report, which is evidence of 
record not reviewed by either the private audiologist or the 
VA ear disease examiner.  Based on the foregoing, the opinion 
provided by the VA audiologist is afforded little probative 
value; the opinion of the private audiologist, though 
speculative, is afforded greater probative value.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Exercising 
reasonable doubt in favor of the veteran, entitlement to 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.102 (2005).  

As the Board is granting service connection for tinnitus, 
there is no need to discuss compliance with VA duties to 
notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


ORDER

Service connection for tinnitus is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


